Citation Nr: 9913830	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-100 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow disorder.

2.  Entitlement to an increased evaluation for postoperative 
residuals of excision of a spur from the proximal end of the 
right olecranon with limitation of motion of the right elbow, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  The evidence submitted since the November 1975 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  A left elbow disorder was incurred in service.

3.  Postoperative residuals of excision of a spur from the 
proximal end of the right olecranon with limitation of right 
elbow motion are not productive of more than mild limitation 
of motion.

4.  Mild paralysis of the right musculocutaneous nerve is 
directly related to service connected postoperative residuals 
of a right olecranon spur excision.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a left elbow 
disorder has been presented, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  A left elbow disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The criteria for an increased evaluation for 
postoperative residuals of excision of a spur from the 
proximal end of the right olecranon with limitation of motion 
of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5206, 5207, 5208 (1998).

4.  Mild musculoskeletal paralysis was caused by 
postoperative residuals of a right olecrannon spur excision.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.310, 4.124a, 
Diagnostic Code 8517 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a left elbow disorder, and that the evidence 
shows that he has a left elbow disorder related to service.  

In a November 1975 rating decision, the RO denied entitlement 
to service connection for a left elbow disorder.  That 
decision was made based on an RO determination that the 
record at that time showed no evidence of injury, trauma or 
arthritis to the left elbow in service; or evidence to 
establish arthritis within one year of separation from 
service.  Essentially, that rating decision determined that 
the veteran was not shown to have a current left elbow 
disorder.  That rating decision was based on service medical 
records, and reports of recent VA examinations in 1974 and 
1975.  

A review of service medical records in the claims file in 
November 1975 reveals an April 1974 statement of medical 
condition in which the veteran noted that his medical 
condition had changed in that his arms were both limited in 
movement, and that X-ray examination had shown that his left 
arm would need surgery soon.  A June 1974 clinical record 
shows that the veteran was unable to extend both elbows for 
one year; and that X-ray examination revealed bilateral 
olecranon spurs.  The report of a November 1974 VA 
examination contains a diagnosis of bilateral flexion 
deformity of the elbows.  The report of an April 1975 VA 
examination does not contain any diagnosis pertaining to the 
left elbow.  The report of VA examination in October 1975 
contains a diagnosis that a left elbow condition was not 
found.

The veteran was notified of the November 1975 rating decision 
but he did not file a timely notice of disagreement.  Hence, 
that decision is final.  38 U.S.C.A. § 7105 (West 1991).  A 
claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

Since the November 1975 rating decision, the record has been 
expanded to include additional medical records, including 
copies of service, VA and private medical records; statements 
from the veteran; and hearing testimony from a December 1998 
hearing.  

An October 1976 VA examination report shows complaints that 
the veteran was starting to have symptoms in the left arm 
that were similar to symptoms in the right arm.  The 
diagnosis was arthralgia of the left elbow.

The report of a November 1996 VA examination for joints 
contains a history that the veteran developed problems with 
both elbows during service in 1974.  X-ray examination during 
the November 1996 VA examination resulted in an impression of 
arthritis in both elbows, and small left olecranon spur.  The 
report contains a diagnosis of olecranon spur of the left 
elbow with an extension lag.  

The report of a January 1997 VA examination for nerves 
contains a history that the veteran developed spurs in the 
left elbow in 1971.  The examiner opined that nerve damage to 
the left arm was caused from arthritis secondary to work 
performed during service.  The diagnosis was post surgical 
status, spur removal from the right olecranon with nerve 
damage due to arthritis and surgery on the right, and due to 
arthritis on the left.  The report noted that an EMG report 
was reviewed that confirmed a diagnosis of bilateral 
peripheral neuropathy, and bilateral radial and ulnar sensory 
neuropathy. 

A November 1997 VA orthopedic clinic report noted left elbow 
degenerative joint disease, polysensory neuropathy, mild 
bilateral radial median nerve neuropathy, and bilateral 
radial sensory neuropathy.  X-ray examination showed 
osteophytes in both elbows, which was confirmed by EMG 
examination.

The veteran testified at a December 1998 hearing before this 
Board Member at a video conference hearing, regarding his 
left elbow claim.  He testified that he developed spurs and 
limited movement in the elbow joint of both arms in 1974, due 
to his work as a welder in service.  He described the 
subsequent history and progression of the disorder since 
service.

After carefully considering the evidence submitted since 
November 1975, in light of evidence previously available, the 
Board finds that the veteran has submitted evidence which is 
new and material.  In this respect, since November 1975, the 
veteran has submitted records which are neither cumulative 
nor redundant, and which provide evidence that bears directly 
and substantially on the specific issue at hand, i.e., does 
the veteran have a current left elbow disorder, and if so, is 
the disorder related to service.

The Board notes that the evidence received since November 
1975 does bear directly and substantially on that issue.  The 
clinical evidence received since that time shows that the 
veteran has a left elbow disorder, and includes a competent 
opinion linking the disorder to the appellant's military 
service.  Thus, these records provide evidence not previously 
submitted, which bears directly and substantially upon the 
specific issue at hand; and which in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds that new and 
material evidence has been presented, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Accordingly, the claim is reopened, and a merits based review 
is in order.

Turning then to the merits of the claim, service connection 
may be granted for disorder due to disease or injury incurred 
in or aggravated by active service.  See 38 U.S.C.A. § 1110.  
The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event; or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection may be granted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Here, the Board finds that the evidence received since 
November 1975, when considered in light of previous evidence, 
raises a reasonable doubt as to the incurrence of a chronic 
left elbow disorder during the veteran's period of service.  
The record available in November 1975 included service 
medical records showing that in June 1974, X-ray examination 
showed bilateral olecranon spurs.  VA examination less than 
one year after service in February 1975, shows a diagnosis of 
a bilateral flexion deformity of the elbows.  Evidence 
received after November 1975 includes the diagnosis of 
arthralgia of the left elbow in the following year, in 
October 1976.  Much later, in November 1996, the veteran was 
again diagnosed with an left elbow olecranon spur, similarly 
to that diagnosed in service.  A January 1997 VA medical 
opinion indicates that a diagnosis of bilateral peripheral 
neuropathy in the left arm was related to inservice 
arthritis.  On viewing all of the evidence in combination, 
the record raises a reasonable doubt as to the incurrence of 
a left elbow disorder in service.  Accordingly, after 
resolving that reasonable doubt in the veteran's favor, the 
Board concludes that a left elbow disorder was incurred 
during service.  Hence, the benefit sought on appeal is 
allowed, and service connection is granted.

Increased Rating 

The veteran is seeking an increased evaluation for his 
service-connected postoperative residuals of excision of a 
spur from the proximal end of the right olecranon with 
limitation of motion of the right elbow.  He maintains that 
the evaluation assigned for his right elbow disability does 
not accurately reflect its severity.

A March 1975 rating decision granted service connection for 
postoperative residuals of a right elbow condition to include 
a limitation of motion.  A 10 percent disability evaluation 
was assigned.  The current claim for increased evaluation was 
initiated in October 1996.  
 
The recent evidence includes a November 1996 VA examination 
report showing complaints of constant pain in the right 
elbow, an inability to extend that arm, and numbness in the 
forearm.  Examination revealed a well healed, non tender scar 
above the posterior aspect of the right elbow.  The range of 
motion was from 25 to 140 degrees with an extension lag of 25 
degrees.  Pain was noted on extension.  No crepitus was felt 
and the report noted no palpable tenderness.  X-ray 
examination revealed arthritis.  

A January 1997 VA neurologic examination noted that the 
veteran could make a normal right fist; and that fine finger 
movements were normal.  Manometer reading showed that the 
right grip was 91 pounds of force; and active movement 
against resistance was normal in the right elbow and wrist.  
The veteran had hyperesthesia in the musculocutaneous and 
anti-brachiocutaneous nerves of the forearm, and in the ulnar 
nerve distribution in the right hand.  The right biceps and 
triceps reflexes were 1+.  Right radial periosteal was 
absent.  The examiner opined that nerve damage to the right 
arm and hand appeared to be secondary to arthritis developed 
in service, and secondary to inservice surgery.

VA progress notes in February 1997 show impressions of mild 
bilateral median sensory neuropathy at or distal to the wrist 
(i.e. carpal tunnel syndrome), with the right side more 
involved than the left; mild right musculocutaneous 
neuropathy; and evidence of mild axonal degeneration of 
bilateral radial neuropathy.

A November 1997 orthopedic clinic record notes that the 
veteran's right elbow showed early degenerative joint 
disease; and a reduced range of motion, which ranged from 40 
to 110 degrees.  The report noted polysensory neuropathy, 
mild radial median neuropathy, numbness, and radial sensory 
neuropathy.  

The veteran testified in December 1998 regarding the severity 
of his right elbow disability impairment.  He stated that his 
symptoms related to his right elbow disability included 
numbness, a tendency to drop things being held, and decreased 
range of motion. 

Service connection is in effect for postoperative residuals 
of excision of a spur from the proximal end of the right 
olecranon with limitation of motion of the right elbow; which 
is currently evaluated as 10 percent disabling.  The March 
1975 rating decision, which granted service connection, 
assigned the veteran's right elbow disability a 10 percent 
evaluation pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  That rating has remained in effect 
since then.  The veteran appealed a November 1997 rating 
decision that denied the veteran's claim for an increase and 
continued the 10 percent evaluation on the basis that a 
compensable evaluation is assigned for painful or limited 
motion of a major joint.  

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although the Board must review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27 (1998); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled. See 38 C.F.R. § 4.45.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (1998).  
The veteran's right elbow disability has been evaluated as 10 
percent.  The veteran's disability has been considered under 
Diagnostic Code 5205, but his disability does not involve 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The veteran's disability could be rated under Diagnostic Code 
5206, but a rating under that Diagnostic Code requires a 
flexion limited to 90 degrees for a 20 percent evaluation.  
The veteran's range of motion results in a noncompensable 
rating under this code as flexion is shown to at least 110 
degrees. His disability could also be rated under Diagnostic 
Code 5207, but a compensable rating under that code requires 
an extension limited to 75 degrees in order to warrant a 20 
percent evaluation.  As the veteran's extension has been 
shown to at least 40 degrees, evaluation under this 
diagnostic code would also result in a noncompensable rating. 

The veteran's disability has been considered under Diagnostic 
Code 5208, for a single 20 percent rating.  However, his 
disability does not exhibit flexion limited to 100 degrees 
and extension to 45 degrees.  The veteran's disability has 
been considered under Diagnostic Code 5210, but his 
disability does not exhibit nonunion of the radius and ulna, 
with flail false joint.

The veteran's disability has been considered under Diagnostic 
Codes 5211, 5212, and 5213.  However, his right elbow 
disability has not been shown to involve an impairment of the 
ulna, the radius, or related to supination or pronation, 
which those codes address respectively.

The veteran's right elbow disability results in peripheral 
right arm neuropathy.  On recent VA examination showing the 
veteran was found to show musculocutaneous nerve 
hyperesthesia in the of the forearm due to service related 
arthritis.  He is therefore entitled to a separate disability 
rating for impairment of the musculocutaneous nerve.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8517, however, incomplete 
paralysis of the musculocutaneous nerve warrants a 
noncompensable evaluation for mild impairment; a 10 percent 
evaluation for moderate impairment; and a 20 percent 
evaluation for severe impairment.  As the record shows no 
more than mild impairment, the veteran is not entitled to a 
compensable evaluation at this time.  The recent clinical 
record characterizes the veteran's nerve disability as mild 
and sensory related, and does not show any evidence of 
paralysis that would warrant a compensable evaluation under 
Diagnostic Code 8517.  The appellant should note, however, 
that if this neurological impairment increases in the future 
he may apply at that time for an increase for this separate 
disability.  Thus, the Board grants a separate rating for a 
peripheral nerve disorder, but denies a compensable 
evaluation for that disorder.  In this regard, the Board 
considered and denied this appeal on a ground different from 
that of the RO.  The appellant has not been prejudiced by the 
decision, however, because the RO has considered the 
veteran's claim pursuant to the diagnostic codes pertinent to 
peripheral nerve disorders.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

After a careful review of the record, it is the Board's 
judgment that the veteran's overall disability picture at 
this time due to his right elbow disability does not reflect 
impairment requisite to an evaluation in excess of the 
assigned 10 percent.  As discussed above, the clinical 
evidence of record does not contain any evidence of right 
elbow disability to an extent that would enable the Board to 
find that the schedular criteria for a higher evaluation has 
been met.  Accordingly, the benefit sought on appeal is 
denied.  

In reaching its determination, the Board has considered the 
history of the veteran's continued complaints of right elbow 
symptoms, including pain, and the effect that this disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The argument has been made that due 
consideration has not been given to pain symptoms pursuant to 
38 C.F.R. § 4.59.  In this regard, the nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness.  
DeLuca; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  However, for 
the reasons previously stated, the Board finds that the 
veteran's right elbow disability simply does not demonstrate 
impairment to a degree warranting a higher evaluation under 
the Schedule for Rating Disabilities.  In this regard, the 
Board notes that the RO correctly evaluated that the 
veteran's limitation of motion due to the right elbow 
disorder does not meet the schedular criteria for an 
evaluation of 10 percent.  Instead, the RO assigned a 10 
percent evaluation on the basis of the functional loss 
involving painful motion.  

Still, 38 C.F.R. § 4.59 provides that "[i]t is the intention 
to recognize actual painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  If, as here, arthritis 
is established by X-ray, then Diagnostic Code 5003 and 
section 4.59 are read together to prescribe that painful 
motion of a major joint or group of joints caused by 
degenerative arthritis is deemed to be limited motion, and 
the joint is entitled to a minimum 10 percent rating under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion to an extent to warrant a 10 percent 
evaluation.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  This is the basis for the currently assigned 
rating.  There is, however, no medical evidence of further 
limitation of right elbow function, including limitation of 
motion due to pain, flare-ups of pain, or any other symptoms 
to such a degree that would support a higher rating.  See 38 
C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5205, 5206, 5207, 5208; DeLuca, 8 Vet. App. at 206-207.  
Thus, the Board finds that the functional loss in the right 
elbow is correctly evaluated by no more than the current 10 
percent rating.  Hence, to this extent, the benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left elbow 
disorder.  Entitlement to service connection for a left elbow 
disorder is granted. 

An increased evaluation for postoperative residuals of 
excision of a spur from the proximal end of the right 
olecranon with limitation of motion of the right elbow is 
denied.

A separate noncompensable evaluation for incomplete 
musculoskeletal nerve paralysis is granted.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

